Citation Nr: 1446424	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  06-00 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether the character of the appellant's discharge constitutes a bar to payment of Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The appellant served on active duty from May 1968 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 administrative decision of a VA Regional Office (RO) in Buffalo, New York (hereinafter Agency of Original Jurisdiction (AOJ)).  The June 2004 Character of Discharge Determination found that the appellant's discharge for his entire period of service was considered dishonorable for VA purposes.  An October 2005 statement of the case further clarified that the appellant's discharge for his entire period of service was considered dishonorable under the provisions of 38 C.F.R. § 3.12(d)(4) and that the appellant would be entitled to health care under the provisions of Chapter 17 of Title 38 of the United States Code for any disabilities determined to be service-connected. 

In January 2010 and July 2011, the claim was remanded to the AOJ and now returns to the Board for further appellate review. 

The Board notes that the claim of whether the character of the appellant's discharge constitutes a bar to payment of VA benefits was previously denied by an administrative decision in February 1971.  Although notified of the denial, the appellant did not appeal.  However, subsequent to this rating decision, additional pertinent service personnel records were associated with the claims folder.  As these records were not part of the claims file at the time of the February 1971 denial, the claim of whether the character of the appellant's discharge constitutes a bar to payment of VA benefits will be reconsidered notwithstanding the requirement that new and material evidence be submitted.  See 38 C.F.R. § 3.156(c) (2013).  As such, the issue has been recharacterized on the title page.

In addition to the paper claims file, the appellant also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the appellant's VBMS file does not contain any documents at this time.  
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, another remand is necessary to ensure that due process is followed and that the appellant's claim is adjudicated under the correct legal standard.

A remand by the Board confers upon the appellant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In a July 2011 remand, the Board noted that a February 1971 AOJ administrative decision had found that the character of the appellant's discharge constituted a bar to payment of VA benefits.  Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  One exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

However, the Board's review of the record reflected that pertinent service records had been added to the record since the February 1971 administrative decision.  Pursuant to 38 C.F.R. § 38 C.F.R. § 3.156(c), another exception to the finality rule warranted a readjudication of the original claim.  As such, the Board recharacterized the issue as whether the character of the appellant's discharge constitutes a bar to payment of VA benefits.

In July 2011, the Board remanded this case to the AOJ to provide the appellant notice which complied with the Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159.

In response, the AOJ sent the appellant a VCAA notice in August 2011 which informed him of the types of evidence and/or information deemed necessary to reopen a prior final denial.  Likewise, in readjudicating the claim in a January 2012 supplemental statement of the case, the AOJ found that the appellant had not submitted new and material evidence sufficient to reopen his claim and, thus, adjudicated the claim under an incorrect and more stringent legal standard.  As such, the Board must remand this case on due process grounds for a corrective VCAA notice and AOJ readjudication of the claim under the correct legal standard.

Accordingly, the case is REMANDED for the following action: 

1.  The AOJ should provide the appellant proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) on the issue of whether the character of the appellant's discharge constitutes a bar to payment of VA benefits.  The VCAA notice should advise the appellant of what evidence is necessary to substantiate the elements required to establish the claim for whether the appellant's character of discharge constitutes a bar to VA benefits (as set forth in 38 C.F.R. § 3.12).  This notice must inform the appellant that he may submit medical evidence showing that he was insane at the time of committing the offense(s).  The appellant should be afforded the appropriate period of time for response to all written notice and development as required by VA law. 

2.  To help avoid future remand, the AOJ must ensure that the requested action has been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. 268 (1998). 

3.  Upon completion of the foregoing, the AOJ should readjudicate the issue of whether the character of the appellant's discharge constitutes a bar to payment of VA benefits.  If the benefit sought on appeal remains denied, the AOJ should provide the appellant and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

